Citation Nr: 0528896	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-22 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for claimed hypertension.  




ATTORNEY FOR THE BOARD

C. Kedem, Counsel







INTRODUCTION

The veteran had active duty service from March 1963 to 
February 1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the RO.  

The Board remanded this matter in September 2001 for further 
development of the record.  

In February 2005, the Board sought a medical opinion in this 
matter.  


FINDINGS OF FACT

1.  The veteran is shown to have had a borderline elevated 
blood reading at the time he entered service.  

2.  The veteran is not shown to have manifested chronically 
elevated blood pressure readings during service or for many 
years thereafter.  

3.  The currently demonstrated essential hypertension is not 
shown to be due to any event or incident of the veteran's 
active service.  


CONCLUSION OF LAW

The veteran's disability manifested by hypertension is not 
due to disease or injury that was incurred in or aggravated 
by active service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3,307, 3.309 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

The Board is unaware of, and the veteran has not identified, 
any additional evidence, which is necessary to make an 
informed decision on this issue.  Thus, the Board believes 
that all relevant evidence that is available has been 
obtained.  

Indeed, in July 2005, the veteran indicated in writing that 
he had no further evidence to submit and that he wished to 
have his case adjudicated by the Board.  

The veteran, moreover, has been accorded ample opportunity to 
present evidence and argument on his behalf, and the Board 
notes that the veteran elected to waive his right to a 
hearing.  

Further, by the February 2001 Statement of the Case; the 
April 2001, September 2001, March 2002, and November 2003 
letters; and the March 2004 Supplemental Statement of the 
Case, he has been notified of the evidence needed to 
establish the benefit sought.  

The veteran has been advised via the supplemental statement 
of the case and letters regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been afforded several medical examinations in furtherance 
of his claim, and a medical opinion was sought.  

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance to the veteran have been 
satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.


Factual Background 

The veteran asserts that he developed hypertension during his 
period of active service.  

The March 1963 induction examination report indicates that 
the veteran's blood pressure reading was that of 140/90.  The 
examination was negative as to a diagnosis of hypertension.  

The veteran was referred to a medical clinic in December 1964 
with a provisional diagnosis of hypertension.  According to a 
December 1964 medical clinic report, hypertension was found 
at the time of the veteran's separation physical examination, 
but there was no findings indicating the specific etiology.  

According to the report, the veteran had been in good health 
all of his life and he had not suffered from hypertension 
prior to the recent physical examination.  The physical 
examination was essentially normal.  The impression was that 
of hypertension, labile, probably benign, cause undetermined, 
probably related to mild anxiety.  

The service physical examination report dated in January 1965 
noted that the veteran's blood pressure reading was 124/74, 
well within normal limits.  

The veteran was afforded a VA general medical examination in 
April 2000.  A diagnosis of hypertension was noted, but there 
was no discussion as to the history or etiology of such 
hypertension.  

A December 2000 physician statement indicated that the 
veteran was currently being treated for hypertension and had 
been receiving medication for hypertension since "19981."  It 
is therefore unclear whether the veteran had been treated 
since 1981 or 1991.  The physician did not opine as to the 
etiology of the hypertension.  

In November 2001, a VA physician stated that he had been 
treating the veteran for hypertension and that the veteran 
had been on medication for that condition since 1991.  The 
physician indicated that the etiology of the veteran's 
hypertension was unclear.  

On October 2003 VA medical examination, the examiner 
indicated that she had reviewed the claims file including the 
veteran's service medical records.  She asserted, however, 
that no hypertension was diagnosed before or during service.  
She diagnosed hypertension but failed to opine regarding the 
etiology of that disability.  

In an April 2005 opinion by VA, a cardiologist indicated that 
he had reviewed the medical records.  The cardiologist 
explained that, in March 1963, the veteran's blood pressure 
was 140/90, which was in the upper range of normal at the 
time.  Labile hypertension was mentioned in December 1964, 
but there was no actual blood pressure reading.  

The expert also stated that the veteran received no treatment 
for hypertension during service.  Furthermore, there was no 
recording of the veteran's blood pressure at the time of 
discharge from service.  

The cardiologist also observed that the veteran did not begin 
to take antihypertensive medication until 1981 or 1991.  The 
October 2003 VA medical examination report reflected evidence 
of atherosclerotic complications of hypertension and no 
evidence of peripheral arterial disease.  An X-ray study of 
the chest revealed mild cardiomegaly since 1987.  

Based on the above factors, the expert opined that the 
veteran had essential hypertension and that it was "less 
likely as not" that the findings exhibited during the period 
of active service from March 1963 to February 1965 
represented the initial clinical manifestations of the 
currently demonstrated disability manifested by essential 
hypertension.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Certain diseases, including hypertension, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  


Analysis

Initially, the Board notes that the veteran is not entitled 
to service connection for hypertension on a presumptive 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The veteran's 
blood pressure reading in service was within normal limits.  

The one mention of hypertension in service referred to labile 
hypertension and likely situational, i.e., due to temporary 
anxiety.  In point of fact, the veteran did not manifest 
elevated blood pressure in a chronic form until many years 
after service.  

The actual medical treatment for hypertension following 
service began in the early 1980's or 90's, many years after 
service.  Moreover, the veteran was noted on to have a normal 
blood pressure at the time of discharge from service.  

The recently obtained VA medical opinion, when viewed in 
connection with the entire evidentiary record, does not 
provide a basis for concluding that the currently 
demonstrated essential hypertension is due to any event or 
incident of service.  

Thus, in the absence of a diagnosis of hypertension in 
service or in the year following service, service connection 
for hypertension is denied.  Id.  

The Board recognizes the veteran's belief that his current 
hypertension is related to service.  The veteran, however, is 
not shown to be competent to render medical opinions upon 
which the Board may rely.  Espiritu, supra.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical opinion report in April 2005, a VA cardiologist 
opined that the veteran's hypertension was not likely related 
to service.  The record contains no competent medical 
evidence to the contrary.  

As the preponderance of the evidence is against the claim of 
service connection for hypertension, the benefit of the doubt 
rule is not for application.  Ortiz, 274 F.3d at 1365; see 
also 38 U.S.C. § 5107.  



ORDER

Service connection for hypertension is denied.  



	                        
____________________________________________
	SYTEPHEN L. WILKINS	
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


